Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered August 8, 1984, convicting her of attempted assault in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is aifirmed.
The defendant did not assert her objections to the adequacy of the plea allocution in the court of first instance and therefore failed, as a matter of law, to preserve her claims for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the record reveals that the defendant’s plea of guilty was both voluntary and intelligent (see, People v Harris, 61 NY2d 9).
The defendant was properly sentenced as a second felony offender. We note that at the time of sentencing, contrary to the defendant’s contention, her counsel had a copy of the prior felony statements. Moreover, the sentence imposed was both legal and appropriate under the circumstances. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.